
	

114 HR 4743 : National Cybersecurity Preparedness Consortium Act of 2016
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4743
		IN THE SENATE OF THE UNITED STATES
		May 17, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To authorize the Secretary of Homeland Security to work with cybersecurity consortia for training,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Cybersecurity Preparedness Consortium Act of 2016. 2.National Cybersecurity Preparedness Consortium (a)In generalThe Secretary of Homeland Security may work with a consortium, including the National Cybersecurity Preparedness Consortium, to support efforts to address cybersecurity risks and incidents (as such terms are defined in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148)), including threats of terrorism and acts of terrorism.
 (b)Assistance to the NCCICThe Secretary of Homeland Security may work with a consortium to assist the national cybersecurity and communications integration center of the Department of Homeland Security (established pursuant to section 227 of the Homeland Security Act of 2002) to—
 (1)provide training to State and local first responders and officials specifically for preparing for and responding to cybersecurity risks and incidents, including threats of terrorism and acts of terrorism, in accordance with current law;
 (2)develop and update a curriculum utilizing existing programs and models in accordance with such section 227, for State and local first responders and officials, related to cybersecurity risks and incidents, including threats of terrorism and acts of terrorism;
 (3)provide technical assistance services to build and sustain capabilities in support of preparedness for and response to cybersecurity risks and incidents, including threats of terrorism and acts of terrorism, in accordance with such section 227;
 (4)conduct cross-sector cybersecurity training and simulation exercises for entities, including State and local governments, critical infrastructure owners and operators, and private industry, to encourage community-wide coordination in defending against and responding to cybersecurity risks and incidents, including threats of terrorism and acts of terrorism, in accordance with subsection (c) of section 228 of the Homeland Security Act of 2002 (6 U.S.C. 149);
 (5)help States and communities develop cybersecurity information sharing programs, in accordance with section 227 of the Homeland Security Act of 2002, for the dissemination of homeland security information related to cybersecurity risks and incidents, including threats of terrorism and acts of terrorism; and
 (6)help incorporate cybersecurity risk and incident prevention and response (including related to threats of terrorism and acts of terrorism) into existing State and local emergency plans, including continuity of operations plans.
 (c)Prohibition on duplicationIn carrying out the functions under subsection (b), the Secretary of Homeland Security shall, to the greatest extent practicable, seek to prevent unnecessary duplication of existing programs or efforts of the Department of Homeland Security.
 (d)Considerations regarding selection of a consortiumIn selecting a consortium with which to work under this Act, the Secretary of Homeland Security shall take into consideration the following:
 (1)Any prior experience conducting cybersecurity training and exercises for State and local entities. (2)Geographic diversity of the members of any such consortium so as to cover different regions across the United States.
 (e)MetricsIf the Secretary of Homeland Security works with a consortium pursuant to subsection (a), the Secretary shall measure the effectiveness of the activities undertaken by such consortium under this Act.
 (f)OutreachThe Secretary of Homeland Security shall conduct outreach to universities and colleges, including historically Black colleges and universities, Hispanic-serving institutions, Tribal Colleges and Universities, and other minority-serving institutions, regarding opportunities to support efforts to address cybersecurity risks and incidents, including threats of terrorism and acts of terrorism, by working with the Secretary pursuant to subsection (a).
 (g)TerminationThe authority to carry out this Act shall terminate on the date that is 5 years after the date of the enactment of this Act.
 (h)Consortium definedIn this Act, the term consortium means a group primarily composed of non-profit entities, including academic institutions, that develop, update, and deliver cybersecurity training in support of homeland security.
			
	Passed the House of Representatives May 16, 2016.Karen L. Haas,Clerk
